                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
OVELL THOMAS,

        Plaintiff,

   v.                                                     Case No. 20-CV-1458

DOLLAR TREE,

        Defendant.


        REPORT AND RECOMMENDATION FOR DISMISSAL OF AMENDED
                           COMPLAINT


        On September 17, 2020, Ovell Thomas filed a pro se complaint against Dollar Tree and

others (Docket # 1) alleging violations of Title VII of the Civil Rights Act of 1964 (“Title

VII”), as amended, 42 U.S.C. § 2000e. Thomas also filed a motion for leave to proceed

without prepayment of the filing fee (in forma pauperis) (Docket # 2.) On September 30, 2020,

I found Thomas indigent and granted his in forma pauperis motion. (Docket # 5 at 2.) However,

I also found that Thomas’ complaint failed to state a claim on which relief may be granted

because he did not allege exhaustion of his administrative remedies. (Id.) Thomas was

informed that before bringing a Title VII employment discrimination claim to federal court,

a plaintiff must exhaust administrative remedies by filing a charge with the Equal

Employment Opportunity Commission and receiving authorization to sue. 42 U.S.C. §

2000e-5(b), (f); Conner v. Ill. Dept’t Nat. Res., 413 F.3d 675, 680 (7th Cir. 2005). Thomas was

given an opportunity to amend his complaint to show that he properly exhausted his

administrative remedies. (Docket # 5 at 3.)




           Case 2:20-cv-01458-PP Filed 10/15/20 Page 1 of 2 Document 7
        Thomas has now filed an amended complaint, again alleging violations of Title VII.

(Docket # 6.) However, Thomas again fails to allege that he has exhausted his administrative

remedies. For this reason, I recommend that Thomas’ complaint be dismissed without

prejudice.1

        NOW, THEREFORE, IT IS RECOMMENDED that this action be DISMISSED.

        Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Courtesy paper copies of any objections shall be sent directly to the chambers of

the district judge assigned to the case. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed, please

notify the Court in writing.



        Dated at Milwaukee, Wisconsin this 15th day of October, 2020.


                                                            BY THE COURT

                                                            s/Nancy Joseph
                                                            NANCY JOSEPH
                                                            United States Magistrate Judge




1
  Because the defendant has not yet appeared and had an opportunity to consent or refuse magistrate judge
jurisdiction, I issue a report and recommendation regarding the screening of the plaintiff’s complaint. See
Coleman v. Labor and Industry Review Commission, 860 F.3d 461(7th Cir. 2017).
                                                      2


              Case 2:20-cv-01458-PP Filed 10/15/20 Page 2 of 2 Document 7
